The judgment of the Supreme Court was entered November 7th 1877,
Per Curiam.
— The water commissioners, under the act creating commissioners of waterworks in the city of Erie, are a board wholly independent of the city authorities. Whether it is wise to separate so widely a function so intimately connected with the welfare of the city, from the control of the councils, is a question for the legislature, not for us. We cannot see how the city, under the law in question, can be held liable for the negligence of the water commissioners, who are appointed by the court, and neither account to nor owe obedience to the city authorities.
Judgment affirmed.